Citation Nr: 1000744	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-24 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Ms. N. I., the appellant's mother




ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1963 to October 
1968.  The Veteran died in February 2007, and the appellant 
is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

The appellant's mother, who is her custodian, testified 
before the undersigned Acting Veterans Law Judge in June 
2009.  A copy of the transcript of this hearing has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2009).  As explained below, the facts and 
circumstances of this case require an addendum to the VA 
medical opinion and additional notification.  The relevant 
evidence of record is briefly summarized below.  

A certificate of death shows that the Veteran died on 
February [redacted], 2007.  The underlying cause of his death was 
recorded as metastatic bladder carcinoma of one year's 
duration.  At the time of his death, service connection was 
not in effect.  Posthumously, in the August 2007 rating 
decision, service connection has been established for 
diabetes based on his service in Vietnam and conceded 
herbicide exposure.  

The November 2008 VA medical opinion addressed the question 
of whether the Veteran's bladder cancer could have been 
related to his earlier lung cancer, which is a disease 
meeting the requirements for presumptive service connection 
based on herbicide exposure.  The examiner concluded that the 
two diseases were not related.  

The Veteran's February 2007 terminal medical records noted 
that he was admitted to the private hospital for acute renal 
failure.  He had underlying diagnoses, which included 
hypertensive chronic kidney disease, diabetes mellitus, and 
chronic kidney disease.  The Board finds that an addendum to 
the November 2008 VA medical opinion is warranted that 
addresses the question of whether the Veteran's service-
connected diabetes could have contributed to his acute renal 
failure and to his cause of death.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board further notes that, in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the Court held that, when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.  In this 
case, the RO did not provide such specific notice with 
respect to the appellant's claim for service connection for 
the cause of the Veteran's death.  Accordingly, the appellant 
should be issued an additional notification letter pursuant 
to Hupp, supra.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must review the record and 
ensure compliance with all applicable 
notice and assistance requirements set 
forth in the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The appellant must be notified 
of the information and evidence needed 
to substantiate her claim for service 
connection for the Veteran's cause of 
death, to include  (1) a statement of 
the conditions for which the veteran 
was service-connected at the time of 
his death; (2) an explanation of the 
evidence and information required to 
substantiate a claim for service 
connection for the veteran's cause of 
death based on the previously service-
connected disabilities; and (3) an 
explanation of the evidence and 
information required to substantiate a 
claim for the veteran's cause of death 
claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

2.	The claims file must be sent to the 
examiner who wrote the November 2008 VA 
medical opinion for an addendum to that 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, the examiner is asked to address 
the following question:

Is it at least as likely as 
not (50 percent or more 
degree of probability) that 
the Veteran's service-
connected diabetes mellitus 
caused or aggravated beyond 
its natural progress his 
acute renal failure and 
contributed to his cause of 
death?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support a 
finding of causation; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.	Thereafter, the appellant's claims for 
service connection for the Veteran's 
cause of death must be adjudicated on 
the basis of all of the evidence of 
record and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the appellant 
and her representative must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


